
	
		II
		111th CONGRESS
		2d Session
		S. 3982
		IN THE SENATE OF THE UNITED STATES
		
			November 29, 2010
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend the limitation on liability for certain
		  passenger rail accidents or incidents under section 28103 of title 49, United
		  States Code, and for other purposes.
	
	
		1.Accident liability
			(a)AmendmentsSection 28103 of title 49, United States
			 Code, is amended—
				(1)in subsection
			 (a)(2), by striking The aggregate and inserting Except as
			 provided in paragraph (3), the aggregate;
				(2)by adding at the
			 end of subsection (a) the following:
					
						(3)The liability cap under paragraph (2) shall
				be $500,000,000 if the accident or incident was proximately caused by gross
				negligence or willful misconduct of the defendant. Such amount shall be
				adjusted annually by the Secretary of Transportation to reflect changes in the
				Consumer Price Index-All Urban
				Consumers.
						;
				and
				(3)in subsection (c), by striking
			 $200,000,000 and inserting $500,000,000.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall be effective for any passenger rail accident or incident
			 occurring on or after September 12, 2008.
			
